COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      G. Wesley Urquhart, Mary Elizabeth Urquhart, G. Wesley Urquhart,
                          P.C., and Carolyn Calkins James v. Richard Stephen Calkins,
                          Individually and as Agent- In-Fact, for Mary Olive Calkins, and
                          Michael Easton

Appellate case number:    01-13-00118-CV

Trial court case number: 2011-21236

Trial court:              125th District Court of Harris County

        Appellants have filed a Motion to Stay Trial Court Proceedings, asking that we stay all
trial court proceedings pending the resolution of this interlocutory appeal. Appellees have filed a
response. After reviewing the motion and response, we conclude that temporary relief is
warranted in this case. Accordingly, we grant the motion to the following extent: the trial setting
is STAYED pending further order of this Court. See TEX. R. APP. P. 29.3.
        Further, we set the cause for submission on June 3, 2014 before a panel consisting of
Justice Keyes, Justice Sharp, and Justice Huddle, subject to change by the Court. The Court will
not hear oral argument.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: April 17, 2014